WELLIVER, Judge,
concurring.
While I substantially concur in the result reached, I once again suggest the Court should remove itself from the battle of suspension versus disbarment. In re Kopf, 767 S.W.2d 20 (Mo. banc 1989) (Welliver, J. dissenting). The time when the disciplined individual can reapply is the same whether the individual was suspended, disbarred, or removed. Section 484.270, RSMo 1986.
Having reached this point, I would order that Respondent’s privilege to practice law be withdrawn, and that he be ordered to comply with Rule 5.21, Notification of Clients and Counsel.